DETAILED ACTION

This Office Action is in response to the amendment, filed on October 2, 2020.  Primary Examiner acknowledges Claims 44, 48, 49, and 51-65 are pending in this application, with Claim 44 having been currently amended, Claims 48-65 having been newly added, Claims 1-43 and 45-47 having been cancelled, and Claim 50 missing from the claim listing - which should be cancelled to retain the claim numbering consistency through the application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “1015” has been used to designate “nitrogen dioxide” and “nitrogen dioxide vapor”.  Appropriate correction is required.
Reference character “1030” has been used to designate “second end” and “second end of the restrictor”.    Appropriate correction is required.
Reference character “1060” has been used to designate “first cartridge”, “cartridge”, and “second cartridge”.  Appropriate correction is required.
Reference character “345” has been used to designate “metal tube” and “metal sheath”.  Appropriate correction is required.
Reference character “355” has been used to designate “ferrules” and “graphite ferrules”.  Appropriate correction is required.
Reference character “410” has been used to designate “liquid” and “liquid level”.  Appropriate correction is required.
Reference character “915” has been used to designate “nitrogen dioxide” and “nitrogen dioxide vapor”.  Appropriate correction is required.
Reference character “930” has been used to designate “second end” and “second end of the restrictor”.    Appropriate correction is required.
Reference characters “320” and “330” have been used to designate “capillary”.  Appropriate correction is required.
Reference characters “1060” and “600” have been used to designate “cartridge”.  Appropriate correction is required.
Reference characters “335” and “355” have been used to designate “ferrules”. Appropriate correction is required.
Reference character “310” has been used to designate “reservoir container” and “reservoir”.  Appropriate correction is required.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Specifically, the abstract, filed on January 14, 2019, has less than 50 words.  Appropriate correction is required.

The disclosure is objected to because of the following informalities:
  Reference character “1015” has been used to designate “nitrogen dioxide” and “nitrogen dioxide vapor”.  Appropriate correction is required.
Reference character “1030” has been used to designate “second end” and “second end of the restrictor”.    Appropriate correction is required.
Reference character “1060” has been used to designate “first cartridge”, “cartridge”, and “second cartridge”.  Appropriate correction is required.
Reference character “345” has been used to designate “metal tube” and “metal sheath”.  Appropriate correction is required.
Reference character “355” has been used to designate “ferrules” and “graphite ferrules”.  Appropriate correction is required.
Reference character “410” has been used to designate “liquid” and “liquid level”.  Appropriate correction is required.
Reference character “915” has been used to designate “nitrogen dioxide” and “nitrogen dioxide vapor”.  Appropriate correction is required.
Reference character “930” has been used to designate “second end” and “second end of the restrictor”.    Appropriate correction is required.
Reference characters “320” and “330” have been used to designate “capillary”.  Appropriate correction is required.
Reference characters “1060” and “600” have been used to designate “cartridge”.  Appropriate correction is required.
Reference characters “335” and “355” have been used to designate “ferrules”. Appropriate correction is required.
Reference character “310” has been used to designate “reservoir container” and “reservoir”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 52 recites the limitation “a reservoir assembly” (Line 3) and then later the term “the reservoir” (Line 4); however, there does not appear to be antecedent basis for this limitation in the claims.  It appears the “reservoir assembly” should recite the features of the “heating element”, the “restrictor”, and the “reservoir”.  Else, it appears the terms “reservoir assembly” and “reservoir” are not coextensive.  Appropriate correction and clarification is required. 
Specifically, Claim 58 recites the limitation “the air supply”; however, this limitation lacks antecedent basis in the claims. It appears this limitation should be changed to “gas supply” for consistency with the remainder of the claim listing. Appropriate correction and clarification is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 44, 49, 51, 52, 56, 59, and 60 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated Grzyll et al. (5,264,198). 
As to Claim 44, Grzyll discloses a method comprising: heating (via 37, “Ignition of the hydrogen is detected by viewing a glow in a small section of the catalyst screen 37 through the gate valve 39 using a small mirror. Once the hydrogen flame is ignited, the ammonia flow is set to the desired rate and the hydrogen is shut off. The ammonia oxidation reaction begins as detected by observing the red-glowing screen 37; thereafter, the gate valve 39 is closed to divert flow to the first cooler/condenser 19.” Column 6, Lines 45-55) a reservoir (30, “a stainless steel nipple 30” Column 5, Lines 35-50), the reservoir (30) coupled to a first end (via 32) of a restrictor (31, “a stainless steel nipple 30 and stainless steel tee 31, which are connected by a flange 32.” Column 5, Lines 35-40), a second end (via 39) of the restrictor (31) being sealable (via opening/closing, “The converter 17 has two exits, one equipped with a stainless steel gate valve 39 that opens to a fume hood (not shown) … For safety reasons, the gate valve 39 is opened during reaction ignition. Opening this valve also allows operators to see if the catalyst screen 37 is glowing red which is evidence of reaction ignition. The gate valve 39 is closed when reaction ignition is complete, and the exit gases pass totally through the first cooler/condenser 19.” Column 5, Lines 50-65); opening the second end (via 39) of the restrictor (31); releasing nitrogen dioxide (“NO.sub.2 formed in the process … Some of the water yields in Table 2 are over 100%. This is due to the formation of some NO.sub.2 between the converter 17 and the cooler/condenser 19. … Since NO.sub.2 is soluble in water and NO is not, any NO.sub.2 that is formed will be removed with the condensed water. This accounts for some of the water yields being above 100%.” Column 7, Line 60 - Column 8, Line 55; also see: “The product nitrogen dioxide then proceeds to a column 25 of molecular sieves to perform gas-phase removal of remaining water and to a second column 26 of molecular sieves to remove iron entrained in the product.” Column 5, Lines 15-20) from the reservoir (30) via the restrictor (31) into a delivery conduit (18 and points downstream - including 22, 25, 26, and 27); flowing a gas from a gas supply (24, “The line 22 forms a junction with a line 23 leading from an industrial-grade oxygen supply 24 to form nitrogen dioxide.” Column 5, Lines 10-15) and the nitrogen dioxide (“The product nitrogen dioxide then proceeds to a column 25 of molecular sieves to perform gas-phase removal of remaining water and to a second column 26 of molecular sieves to remove iron entrained in the product.” Column 5, Lines 15-20) to form a gas mixture (defined by “The line 22 forms a junction with a line 23” Column 5, Lines 10-15) in the delivery conduit (22/23 and points downstream - including 25, 26, and 27); flowing the mixture (defined by “The line 22 forms a junction with a line 23” Column 5, Lines 10-15) through at least one cartridge (25/26, “The molecular sieve columns 25, 26 … The two sieve columns 25, 26 are arranged in series, the first column 25 holding commercial water-removal sieves, e.g. AW 300, and the second column holding commercial iron-removal sieves, e.g. LZY 82. Glass wool can be used to support the desiccant such as silica gel or molecular sieves to perform gas-phase removal of the remaining low-level water and any iron entrained in the product.” Column 3, Lines 40-50) that includes a surface-activated material and a reducing agent; and delivering nitric oxide (“In the presence of excess oxygen, very little NO will oxidize to NO.sub.2, but below 160.degree. C., some of the NO may oxidize to NO.sub.2. Since NO.sub.2 is soluble in water and NO is not” Column 7, Lines 60-70; also see: “Additional control of the NO content can be achieved by adjusting the ammonia/air ratio to the converter or the total flow rate in the process. In particular, FIG. 7 shows that increasing the ammonia/air ratio increases the NO content of the product. Increasing the ammonia/air ratio decreases the amount of oxygen available for oxidation of nitric oxide. FIG. 8 shows that increasing the total process flow rate decreases the time for oxidation time resulting in an increased NO content in the product.” Column 8, Line 60 thru Column 9, Line 5) from an outlet of the delivery conduit (27). 
As to Claim 49, Grzyll discloses the restrictor (31) includes a valve (39, via opening/closing, “The converter 17 has two exits, one equipped with a stainless steel gate valve 39 that opens to a fume hood (not shown) … For safety reasons, the gate valve 39 is opened during reaction ignition. Opening this valve also allows operators to see if the catalyst screen 37 is glowing red which is evidence of reaction ignition. The gate valve 39 is closed when reaction ignition is complete, and the exit gases pass totally through the first cooler/condenser 19.” Column 5, Lines 50-65) configured to selectively open the second end (via 39) of the restrictor (31). 

As to Claim 52, please see the rejection of Claim 44.  Grzyll discloses a gas supply (24, “The line 22 forms a junction with a line 23 leading from an industrial-grade oxygen supply 24 to form nitrogen dioxide.” Column 5, Lines 10-15); a reservoir assembly (17) that includes a heating element (37, “Ignition of the hydrogen is detected by viewing a glow in a small section of the catalyst screen 37 through the gate valve 39 using a small mirror. Once the hydrogen flame is ignited, the ammonia flow is set to the desired rate and the hydrogen is shut off. The ammonia oxidation reaction begins as detected by observing the red-glowing screen 37; thereafter, the gate valve 39 is closed to divert flow to the first cooler/condenser 19.” Column 6, Lines 45-55), a reservoir (30) and a restrictor (31), the restrictor (31) having a first end (via 32) coupled to the reservoir (30; “a stainless steel nipple 30 and stainless steel tee 31, which are connected by a flange 32.” Column 5, Lines 35-40) and a second end (via 39) of the restrictor (31) that is sealable (via opening/closing, “The converter 17 has two exits, one equipped with a stainless steel gate valve 39 that opens to a fume hood (not shown) … For safety reasons, the gate valve 39 is opened during reaction ignition. Opening this valve also allows operators to see if the catalyst screen 37 is glowing red which is evidence of reaction ignition. The gate valve 39 is closed when reaction ignition is complete, and the exit gases pass totally through the first cooler/condenser 19.” Column 5, Lines 50-65); and a delivery conduit (27) coupled to the restrictor (31) and configured to deliver nitric oxide (“In the presence of excess oxygen, very little NO will oxidize to NO.sub.2, but below 160.degree. C., some of the NO may oxidize to NO.sub.2. Since NO.sub.2 is soluble in water and NO is not” Column 7, Lines 60-Additional control of the NO content can be achieved by adjusting the ammonia/air ratio to the converter or the total flow rate in the process. In particular, FIG. 7 shows that increasing the ammonia/air ratio increases the NO content of the product. Increasing the ammonia/air ratio decreases the amount of oxygen available for oxidation of nitric oxide. FIG. 8 shows that increasing the total process flow rate decreases the time for oxidation time resulting in an increased NO content in the product.” Column 8, Line 60 thru Column 9, Line 5), delivery conduit (27) including an inlet (via 23) coupled to the gas supply (24), an outlet (defined by “The line 22 forms a junction with a line 23” Column 5, Lines 10-15), and a cartridge (25/26, “The molecular sieve columns 25, 26 … The two sieve columns 25, 26 are arranged in series, the first column 25 holding commercial water-removal sieves, e.g. AW 300, and the second column holding commercial iron-removal sieves, e.g. LZY 82. Glass wool can be used to support the sieves in the columns. Teflon.RTM. sleeves are used on all ground-glass joints.” Column 6, Lines 10-25; also see: “The gaseous nitrogen dioxide is then passed through a desiccant such as silica gel or molecular sieves to perform gas-phase removal of the remaining low-level water and any iron entrained in the product.” Column 3, Lines 40-50), the cartridge (25/26) including a surface-activated material and a reducing agent.
As to Claim 56, Grzyll discloses the restrictor (31) includes a valve (39, via opening/closing, “The converter 17 has two exits, one equipped with a stainless steel gate valve 39 that opens to a fume hood (not shown) … For safety reasons, the gate valve 39 is opened during reaction ignition. Opening this valve also allows operators to see if the catalyst screen 37 is glowing red which is evidence of reaction ignition. The gate valve 39 is closed when reaction ignition is complete, and the exit gases pass totally through the first cooler/condenser 19.” 
As to Claim 60, Grzyll discloses the reservoir (30) includes a nitrogen dioxide source dioxide (“NO.sub.2 formed in the process … Some of the water yields in Table 2 are over 100%. This is due to the formation of some NO.sub.2 between the converter 17 and the cooler/condenser 19. … Since NO.sub.2 is soluble in water and NO is not, any NO.sub.2 that is formed will be removed with the condensed water. This accounts for some of the water yields being above 100%.” Column 7, Line 60 - Column 8, Line 55; also see: “The product nitrogen dioxide then proceeds to a column 25 of molecular sieves to perform gas-phase removal of remaining water and to a second column 26 of molecular sieves to remove iron entrained in the product.” Column 5, Lines 15-20).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 61 and 63-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grzyll et al. (5,264,198).
presence of excess oxygen, very little NO will oxidize to NO.sub.2, but below 160.degree. C., some of the NO may oxidize to NO.sub.2. Since NO.sub.2 is soluble in water and NO is not” Column 7, Lines 60-70; also see: “Additional control of the NO content can be achieved by adjusting the ammonia/air ratio to the converter or the total flow rate in the process. In particular, FIG. 7 shows that increasing the ammonia/air ratio increases the NO content of the product. Increasing the ammonia/air ratio decreases the amount of oxygen available for oxidation of nitric oxide. FIG. 8 shows that increasing the total process flow rate decreases the time for oxidation time resulting in an increased NO content in the product.” Column 8, Line 60 thru Column 9, Line 5) variations in ratio amounts may occur; and the heating element (37, “Ignition of the hydrogen is detected by viewing a glow in a small section of the catalyst screen 37 through the gate valve 39 using a small mirror. Once the hydrogen flame is ignited, the ammonia flow is set to the desired rate and the hydrogen is shut off. The ammonia oxidation reaction begins as detected by observing the red-glowing screen 37; thereafter, the gate valve 39 is closed to divert flow to the first cooler/condenser 19.” Column 6, Lines 45-55) is controlled by the ignition operation to turn on/off hydrogen gas and to adjust the ammonia flow. 
Although these operations are not performed expressly by a “circuit board” these operations are well known in the art to be capable of being performed by hand, mechanically, and electrically through a computer circuitry, since it has been held that broadly providing a 
In this case, Applicant has not asserted the specific feature of the circuit board provides a particular advantage, solves a stated problem, or serves a purpose different from that of providing a means for manipulating the volume of gases as a function of the sensed temperature and desired output of nitric oxide; thus, the use of the specific construction of a circuit board lacks criticality as the automation of manual activities was known.  Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the Grzyll, as the construction would yield the predictable results of providing the ability of the volume of gases to be manipulated/adjusted as a function of the sensed temperature and desired output of nitric oxide.  Therefore, it would have been obvious to one having ordinary skill in the art to modify Grzyll’s mechanical operations to include a circuit board, a known result effective variable for providing automation of mechanical actions in order to for manipulating the volume of gases as a function of the sensed temperature and desired output of nitric oxide.
As to Claim 61, please see the rejection of Claim 52.  The difference between Claim 52 and Claim 61 is the addition of the concept of disposable.  Grzyll discloses “The apparatus is constructed completely of 304 or 316 stainless steel (e.g. 304 or 316 grade) and glass. All stainless steel components are fastened to an angle iron framework assembled in a fume hood. Alternatively, all glass components are clamped to ring stands in a fume hood. Glassware connections are made with ground-glass joints or with short sections of Teflon.RTM. tubing.” (Column 4, Lines 5-15). Regarding the concept of disposable, all items are disposable; however, . 

Claims 57 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grzyll et al. (5,264,198) in view of Stenzler (6,581,599). 
As to Claims 57 and 62, Grzyll discloses the gas supply (24) is oxygen; yet does not expressly disclose the use of alternative gas supply in the form of air nor the application of the nitric oxide to a patient, via a patient interface.
Stenzler an apparatus for delivering inhaled nitric oxide, similar to Grzyll, wherein the end user receiving the nitric oxide is a patient.  Stenzler teaches the apparatus (best seen Figure 6) having multiple sources of gas (72/74), wherein one gas (72, “oxygen-containing gas 20 delivers the oxygen-containing gas 20 into the oxygen-containing gas limb 62. The source 72 of oxygen-containing gas 20 preferably is a pressurized cylinder 74.” Column 14, Lines 25-45) provides an ‘oxygen-containing gas’ to the patient, and another gas (74, “The pressurized . 

Claims 48, 53, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grzyll et al. (5,264,198) in view of Sievers et al. (4,717,675). 
As to Claims 48, 53, and 54, Grzyll discloses the restrictor (31) suitable for the formation of nitric oxide through redox chemical reaction constructed to operate with a cartridge (25/26); yet does not expressly disclose the use of a capillary tube.  
Sievers teaches a device suitable for “directing oxides of nitrogen together with a reducing agent” (Abstract), wherein the reaction occurs in a “flow restrictor capillary” (Column 5, Lines 30-60) which reduces pressure within the reaction chamber to permit the analyzation of nitric oxide concentrations though light emission.  Sievers teaches the construction of the capillary in the form of glass (“Flow through the system was maintained by a metal bellows quartz tube 15 in which is contained a gold catalyst bed as represented at 16.” Column 3, Lines 55-60) and/or other glass glass (“When the ionization detector is removed, the redox detector is connected via a glass or Teflon.RTM. transfer line which is installed between the column 10 and the NO.sub.2 makeup gas tee from the tube 14.” Column 4, Lines 10-20) in the construction of the apparatus in order to reduce the nitrogen dioxide to nitric oxide. Sievers teaches the resultant effect is a device suitable for withstanding the thermal energies required in redox reactions while undergoing the reduction to nitric oxide. Therefore, it would have been obvious to one having ordinary skill in the art to modify the restrictor of Grzyll to be constructed in the form of a capillary made of glass as taught by Sievers to be a known construction suitable for withstanding the thermal energies required in redox reactions while undergoing the reduction to nitric oxide.

Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grzyll et al. (5,264,198) in view of Sievers et al. (4,717,675), as applied to Claim 53, and further in view of Stenzler (6,581,599).  
As to Claim 58, the modified Grzyll, specifically Sievers teaches the use of a glass capillary tube in the formation of nitric oxide from nitrogen dioxide.  Yet, does not expressly disclose the use of an air pump.  
 Stenzler an apparatus for delivering inhaled nitric oxide, similar to Grzyll, wherein the end user receiving the nitric oxide is a patient.  Stenzler teaches the apparatus (best seen Figure . 

Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grzyll et al. (5,264,198) in view of Sievers et al. (4,717,675), as applied to Claim 53, and further in view of Lehmann et al. (5,365,776).
As to Claim 55,  the modified Grzyll, specifically Sievers teaches the use of a glass capillary tube in the formation of nitric oxide from nitrogen dioxide.  Yet, does not expressly disclose the use of a beveled end of the capillary tube.  

Therefore, it would have been obvious to one having ordinary skill in the art to modify the capillary tube of the modified Grzyll to include the use of a bevel on the outlet side as taught by Lehmann to permit the controlled exiting of substances within the capillary tube. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44, 48, 51-53, and 57-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 10, 12, 13, 16, 17, 20, and 22 of U.S. Patent No. 8,887,720. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 44 and 52 are merely broader than patent claims 8 and 20.  It is clear that all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of . 
With respect to all the claims both recite the features of a gas supply, restrictor, reservoir, heating element, delivery conduit, and a cartridge including a surface activated material and a reducing agent. 
The limitations of Claims 48 and 53 are recited in patent claim 4. The limitations of Claims 51 and 59 are recited in patent claim 17.  The limitations of Claim 57 are recited in patent claim 12. The limitations of 58 are recited in patent claim 13. The limitations of Claim 60 are recited in patent claim 10.  The limitations of Claim 61 are recited in patent claims 16 and 22. The limitations of Claim 62 are recited in patent claim 1. 

Claims 49 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 10, 12, 13, 16, 17, 20, and 22 of U.S. Patent No. 8,887,720 in view of Stenzler (6,581,599).
As to Claims 49 and 56, please see the previous rejection to ‘720 alone.  Yet, ‘720 does not expressly disclose the use of valves. 
Stenzler an apparatus for delivering inhaled nitric oxide, similar to ‘720, wherein the end user receiving the nitric oxide is a patient.  Stenzler teaches the apparatus (best seen Figure 6) having multiple sources of gas (72/74), wherein one gas (72, “oxygen-containing gas 20 delivers the oxygen-containing gas 20 into the oxygen-containing gas limb 62. The source 72 of oxygen-720 to include the use of a patient interface and various configurations of admix gases including air - compressed or pumped) to be entrained in producing nitric oxide as taught by Stenzler to permit the treatment of respiratory disorders of the patient. 

Claims 63-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 10, 12, 13, 16, 17, 20, and 22 of U.S. Patent No. 8,887,720 in view of Grzyll et al. (5,264,198).
As to Claims 63-65, please see the previous rejection to ‘720 alone.  Yet, ‘720 does not expressly disclose the use of a circuit board. 
Grzyll teaches the flowing gas mixture through series sensors including flow (Fx - Figure 1), temperature (Tx - Figure 1), and pressure (Px - Figure 1); wherein to deliver nitric oxide (“In the presence of excess oxygen, very little NO will oxidize to NO.sub.2, but below 160.degree. C., NO.sub.2 is soluble in water and NO is not” Column 7, Lines 60-70; also see: “Additional control of the NO content can be achieved by adjusting the ammonia/air ratio to the converter or the total flow rate in the process. In particular, FIG. 7 shows that increasing the ammonia/air ratio increases the NO content of the product. Increasing the ammonia/air ratio decreases the amount of oxygen available for oxidation of nitric oxide. FIG. 8 shows that increasing the total process flow rate decreases the time for oxidation time resulting in an increased NO content in the product.” Column 8, Line 60 thru Column 9, Line 5) variations in ratio amounts may occur; and the heating element (37, “Ignition of the hydrogen is detected by viewing a glow in a small section of the catalyst screen 37 through the gate valve 39 using a small mirror. Once the hydrogen flame is ignited, the ammonia flow is set to the desired rate and the hydrogen is shut off. The ammonia oxidation reaction begins as detected by observing the red-glowing screen 37; thereafter, the gate valve 39 is closed to divert flow to the first cooler/condenser 19.” Column 6, Lines 45-55) is controlled by the ignition operation to turn on/off hydrogen gas and to adjust the ammonia flow. 
Although these operations are not performed expressly by a “circuit board” these operations are well known in the art to be capable of being performed by hand, mechanically, and electrically through a computer circuitry, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
In this case, Applicant has not asserted the specific feature of the circuit board provides a particular advantage, solves a stated problem, or serves a purpose different from that of providing a means for manipulating the volume of gases as a function of the sensed 720, as the construction would yield the predictable results of providing the ability of the volume of gases to be manipulated/adjusted as a function of the sensed temperature and desired output of nitric oxide.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the modified ‘720 as taught by Grzyll mechanical operations to include a circuit board, a known result effective variable for providing automation of mechanical actions in order to for manipulating the volume of gases as a function of the sensed temperature and desired output of nitric oxide.

Claims 54 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 10, 12, 13, 16, 17, 20, and 22 of U.S. Patent No. 8,887,720 in view of Lehmann et al. (5,365,776).
As to Claims 54 and 55, please see the previous rejection to ‘720 alone.  Yet, ‘720 does not expressly disclose the use of a glass/quartz restrictor with a bevel on one end. 
Lehmann teaches the construction of an open intake (7) end of a capillary tube (1) and the beveled outlet (6) end of a capillary tube (1) was known in order to provide a controlled amount of substance through the capillary tube. (Column 9, Lines 10-20).   Additionally, Lehmann teaches the capillary tube is made of glass (Column 8, Lines 50-55).
720 to include the use of a bevel on the outlet side as taught by Lehmann to permit the controlled exiting of substances within the capillary tube. 

Claims 44, 48, 51-53, and 59-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, and 15 of U.S. Patent No. 10,179,222. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 44 and 52 are merely broader than patent claims 3 and 14.  It is clear that all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
With respect to all the claims both recite the features of a gas supply, restrictor, reservoir, heating element, delivery conduit, and a cartridge including a surface activated material and a reducing agent. 
The limitations of Claims 48 and 53 are recited in patent claim 12. The limitations of Claims 51 and 59 are recited in patent claims 1 and 4.  The limitations of Claim 60 are recited in patent claim 15.  Regarding Claim 61 and  the concept of disposable, all items are disposable; however, the decision to reuse/renew/clean/sanitize/replace a previously used item is a 222 is disposable.

Claims 49, 56, 57, 58, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, and 15 of U.S. Patent No. 10,179,222 in view of Stenzler (6,581,599).
As to Claims 49, 56, 57, 58, and 62, please see the previous rejection to ‘222 alone.  Yet, ‘222 does not expressly disclose the use of valves, air supply/pump, and a patient interface. 
Stenzler an apparatus for delivering inhaled nitric oxide, similar to ‘720, wherein the end user receiving the nitric oxide is a patient.  Stenzler teaches the apparatus (best seen Figure 6) having multiple sources of gas (72/74), wherein one gas (72, “oxygen-containing gas 20 delivers the oxygen-containing gas 20 into the oxygen-containing gas limb 62. The source 72 of oxygen-containing gas 20 preferably is a pressurized cylinder 74.” Column 14, Lines 25-45) provides an ‘oxygen-containing gas’ to the patient, and another gas (74, “The pressurized cylinder 74 can contain atmospheric air, compressed air, compressed air mixed with oxygen, or a mixture of oxygen and nitrogen.” Column 14, Lines 25-45) may contain various forms of air or a mixture of oxygen and nitrogen, wherein “the oxygen can be delivered from a compressor or pump.”(Column 14, Lines 25-45).  Stenzler teaches the mixture of the gases is controlled by a 222 to include the use of a patient interface and various configurations of admix gases including air - compressed or pumped) to be entrained in producing nitric oxide as taught by Stenzler to permit the treatment of respiratory disorders of the patient. 

Claims 63-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, and 15 of U.S. Patent No. 10,179,222 in view of Grzyll et al. (5,264,198).
As to Claims 63-65, please see the previous rejection to ‘222 alone.  Yet, ‘222 does not expressly disclose the use of a circuit board. 
Grzyll teaches the flowing gas mixture through series sensors including flow (Fx - Figure 1), temperature (Tx - Figure 1), and pressure (Px - Figure 1); wherein to deliver nitric oxide (“In the presence of excess oxygen, very little NO will oxidize to NO.sub.2, but below 160.degree. C., some of the NO may oxidize to NO.sub.2. Since NO.sub.2 is soluble in water and NO is not” Column 7, Lines 60-70; also see: “Additional control of the NO content can be achieved by adjusting the ammonia/air ratio to the converter or the total flow rate in the process. In particular, FIG. 7 shows that increasing the ammonia/air ratio increases the NO content of the product. Increasing the ammonia/air ratio decreases the amount of oxygen available for oxidation of nitric oxide. FIG. 8 shows that increasing the total process flow rate decreases the time for oxidation time resulting in an increased NO content in the product.” Column 8, Line 60 thru Column 9, Line 5) variations in ratio amounts may occur; and the heating element (37, “Ignition of the hydrogen is detected by viewing a glow in a small section of the catalyst screen 37 through the gate valve 39 using a small mirror. Once the hydrogen flame is ignited, the ammonia flow is set to the desired rate and the hydrogen is shut off. The ammonia oxidation reaction begins as detected by observing the red-glowing screen 37; thereafter, the gate valve 39 is closed to divert flow to the first cooler/condenser 19.” Column 6, Lines 45-55) is controlled by the ignition operation to turn on/off hydrogen gas and to adjust the ammonia flow. 
Although these operations are not performed expressly by a “circuit board” these operations are well known in the art to be capable of being performed by hand, mechanically, and electrically through a computer circuitry, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
In this case, Applicant has not asserted the specific feature of the circuit board provides a particular advantage, solves a stated problem, or serves a purpose different from that of providing a means for manipulating the volume of gases as a function of the sensed temperature and desired output of nitric oxide; thus, the use of the specific construction of a circuit board lacks criticality as the automation of manual activities was known.  Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified ‘222, as the construction would yield the predictable results of providing the ability of the volume of gases to be manipulated/adjusted as a function of the sensed temperature and desired output of nitric oxide.  Therefore, it would have been obvious to one 222 as taught by Grzyll mechanical operations to include a circuit board, a known result effective variable for providing automation of mechanical actions in order to for manipulating the volume of gases as a function of the sensed temperature and desired output of nitric oxide.

Claims 54 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, and 15 of U.S. Patent No. 10,179,222 in view of Lehmann et al. (5,365,776).
As to Claims 54 and 55, please see the previous rejection to ‘222 alone.  Yet, ‘222 does not expressly disclose the use of a glass/quartz restrictor with a bevel on one end. 
Lehmann teaches the construction of an open intake (7) end of a capillary tube (1) and the beveled outlet (6) end of a capillary tube (1) was known in order to provide a controlled amount of substance through the capillary tube. (Column 9, Lines 10-20).   Additionally, Lehmann teaches the capillary tube is made of glass (Column 8, Lines 50-55).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the capillary tube of the modified ‘222 to include the use of a bevel on the outlet side as taught by Lehmann to permit the controlled exiting of substances within the capillary tube. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sabol (2,799,159) and Steinmetz-Schmaltz (3,393,047) each disclose multiple gas inlets having a reservoir for receiving heat and a mixing chamber suitable for the dispensing of a nitrogen oxygen variant gas.
Miller et al. (2010/0003349) discloses a portable nitric oxygen generator.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785